DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and remarks filed 28 December 2020.
Claims 1-2, 7-9, 11-14, 16-18, and 20-23 are pending. Claims 3-6, 10, 15, and 19 are canceled.

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 103 rejections for claims 1-2, 7-9, 11-14, 16-18, and 20-23 have been fully considered but they are not persuasive.

The applicant argues that “Xing is not prior art to the current application…The cited disclosure is not entitled to the priority date of Xing ‘890, and accordingly, is not prior art. During the interview, the Examiner identified paragraphs [042] and [053] of Xing’s provisional application No. 62/722,892 (Xing ‘892) filed on August 25, 2018, as supporting an earlier effective filing date of Xing paragraphs [0006], and [0013]. However, these paragraphs of Xing ‘892 do not support the cited disclosures of Xing. For example, the term ‘CBDCE’ does not appear in the cited portions of Xing ‘892…neither of these disclosures [053 and 042 of Xing ‘892] support or disclose ‘techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes. Multiple services simultaneously execute on the CBDCE compute nodes, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE,’ as recited in Xing. Accordingly, the portions of Xing relied on by the examiner for the rejection are not prior art under 35 U.S.C. 102(a)” (remarks pages 11-15).
The examiner respectfully disagrees. The MPEP states:
“AIA  35 U.S.C. 102(d) defines "effectively filed" for the purpose of determining whether a particular U.S. patent document is prior art under AIA  35 U.S.C. 102(a)(2) to a claimed invention. A U.S. patent document is considered to have been effectively filed for purposes of its prior art effect under 35 U.S.C. 102(a)(2) with respect to any subject matter it describes on the earlier of: (1) The actual filing date of the patent or the application for patent; or (2) if the patent or application for patent is entitled to claim the benefit of, or priority to, the filing date of an earlier U.S. provisional, U.S. nonprovisional, international (PCT), or foreign patent application, the filing date of the earliest such application that describes the subject matter of the claimed invention” (MPEP 2151, emphasis added).
	Xing claims priority to US provisional application 62,722,892 (hereafter the provisional application), with a filing date of August 25, 2018. Therefore, so long as the provisional application describes the subject matter of the claimed invention, the cited portions of Xing will be considered to have been effectively filed on August 25, 2018, which is before the effective filing date of the instant application, of 15 May 2019. The issue is whether the provisional application “describes the subject matter of the claimed invention.” The examiner respectfully maintains that it does describe the subject matter of the claimed invention at least in [042], and [053-066], and therefore at least the portions of Xing relied upon for the rejection are entitled to the priority date of the provisional application. Specifically:
1.	The applicant argues that the term “CBDCE” does not appear in the provisional application. While it may be true that the specific term “CBDCE” is not used in the provisional application, CBDCE stands for “cloud-based distributed computing environment.” The provisional application is directed to a similar “cloud computing environment” (at least [001], [038]) that is distributed across “a number of computer systems, which can generally include any type of computer system…More specifically, referring to FIG. 7, computing environment 700 includes clients 710-712…servers 730-750…” ([073]). As such, it is clear that the provisional application describes the subject matter of a type of cloud-based distributed computing environment comprising multiple nodes, or clients/servers.
2.	The applicant argues that neither [042] nor [053] of the provisional application disclose the aforementioned CBDCE comprising “multiple geographically-distributed compute nodes.” However, the provisional application discloses “cloud data management service 100…typically will scale to a substantially larger number of management nodes to support large-scale, geographically-distributed applications” ([042]). Further, the provisional application discloses tracking objects stored in a cloud storage system accessed by “geographically-distributed clients” 
3.	The applicant argues that neither [042] nor [053] of the provisional application discloses “multiple services simultaneously execut[ing] on the CBDCE compute nodes, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE.” However, the provisional application discloses “the cloud data management service comprises multiple different services that execute simultaneously across multiple distributed management nodes” ([057]). Further, the provisional application discloses “some management nodes might execute instances of all, some, or none of these three services” ([058]). As such, it is clear that the provisional application describes the subject matter of multiple services executing simultaneously in a cloud based distributed computing environment where service instances execute simultaneously on distinct compute nodes of the environment.
	Since the provisional application describes the subject matter of Xing that was relied upon in the previous office action to reject the limitations at issue, the examiner has determined that Xing’s effective filing date is that of August 25, 2018, which is before the effective filing date of the instant application, of 15 May 2019. Therefore, Xing qualifies as prior art, and the applicant’s argument is not persuasive.
	The examiner further relies upon Xing to teach the limitations of new claim 22. The provisional application discloses “a set of monitoring services may collaborate to monitor for and handle service failures…One possible response to failure would be to queue a set of replacement jobs on the pending job list (in the distributed database), so that any failed services can be restarted on new, operational nodes if needed” ([063]).

The applicant argues that “Lamb does not disclose at least to ‘determine that execution of a job of the plurality of jobs stored in the single queue of the database is permitted upon determining that the job is not associated with any execution timestamp that matches a respective system time’ as recited in claim 1. …a ‘timeout period’ does not teach or suggest determining whether an ‘execution timestamp’ associated with a job ‘matches a respective system time” (remarks, page 15).
the claimed timestamps have “granularities” which are understood to be periods of time (i.e., seconds, or minutes) during which the system time is considered to match the timestamp. In other words, determining whether an execution timestamp matches a respective system time is effectively determining whether the system time falls within the time period defined by the granularity of the timestamp. For example, if a timestamp has a granularity of a minute, a job is not permitted to execute while the system time is within a minute of the timestamp. 
Lamb teaches:
“If there is a task needing to be executed at the current time (i.e., “system time”)…The data broker 410 determines whether a timeout period for the task has expired. The timeout period is the time allotted by the data broker 410 in which the task must be executed by the execution host” ([0053], Lines 1-8, emphasis added), and
“If a task is given to an execution host 400 and the execution host 400 has not reported the task as completed within the timeout period, the data broker 410 assumes the execution host 400 has failed. In this case, the task still needs to be executed and the data broker 410 assigns the task to another execution host for execution” ([0053], Lines 8-13, emphasis added).
As such, Lamb discloses determining if a task can execute at a current system time by determining whether the current system time falls within a timeout period associated with that task. The timeout period starts at the beginning of the execution of the task, and lasts for a period of time, and can therefore be seen as having a “granularity” similar to the granularity of the claimed timestamp. In other words, Lamb is determining whether the system time falls within a period of time defined by the timeout period. For example, if the timeout period has a granularity of a minute, a task is not permitted to execute while the system time is within a minute of the start of the timeout period.
Therefore, Lamb’s cited teachings disclose the limitations at issue, and the applicant’s argument is not persuasive.

The applicant argues that “Lamb does not teach at least ‘by the second service instance: upon determining that the system time of the second service instance matches the first execution timestamp to 
The examiner respectfully disagrees for similar rationale to that of section 6 above. Of note, is that in determining whether an execution timestamp matches a respective system time, the claimed timestamps have “granularities” which are understood to be periods of time (i.e., seconds, or minutes) during which the system time is considered to match the timestamp. In other words, determining whether an execution timestamp matches a respective system time is effectively determining whether the system time falls within the time period defined by the granularity of the timestamp. For example, if a timestamp has a granularity of a minute, a job is not permitted to execute while the system time is within a minute of the timestamp, and a new job is selected to execute instead. 
Lamb teaches:
“If there is a task needing to be executed at the current time (i.e., “system time”)…The data broker 410 determines whether a timeout period for the task has expired. The timeout period is the time allotted by the data broker 410 in which the task must be executed by the execution host” ([0053], Lines 1-8, emphasis added), and
“If the timeout period for the task has not expired, the data broker 410 searches its scheduled task list for any other new tasks (box 445)” ([0054, Lines 1-3, emphasis added).
As such, Lamb discloses determining if a task can execute at a current system time by determining whether the current system time falls within a timeout period associated with that task. The timeout period starts at the beginning of the execution of the task, and lasts for a period of time, and can therefore be seen as having a “granularity” similar to the granularity of the claimed timestamp. In other words, Lamb is determining whether the system time falls within a period of time defined by the timeout period. For example, if the timeout period has a granularity of a minute, a task is not permitted to execute while the system time is within a minute of the start of the timeout period, and a new task is selected to execute instead.
Therefore, Lamb’s cited teachings disclose the limitations at issue, and the applicant’s argument is not persuasive.

The applicant argues that regarding the features of the new claims 21-23, “the prior art is silent as to these features” (remarks, page 16).
The examiner respectfully disagrees. Regarding claims 21, and 23, they stand rejected over the new reference Greenwood Patent No.: US 8,571,980. Further, Claim 22 stands rejected over Xing. The provisional application, in at least [063] (discussed above), discloses the features of Xing relied upon to teach the limitations of claim 22, and therefore, Xing qualifies as prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11-14, 16-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. Pub. No.: US 2005/0268300 A1 (hereafter “Lamb”), in view of Xing et al. Pub. No.: US 2020/0068010 A1 (hereafter “Xing”), in view of Pohl et al. Patent No.: US 8,954,968 B1 (hereafter “Pohl”), in view of Geng et al. Pub. No.: US 2016/0139952 A1 (hereafter “Geng”).

Lamb and Xing were cited in the previous PTO-892 dated 6 April 2020. Pohl was cited in the previous PTO-892 dated 9 January 2020. Geng was cited in the previous PTO-892 dated 22 July 2019.

Regarding claim 1, Lamb teaches the invention substantially as claimed, including:
A computer-implemented method for batch job execution, the method comprising: 
storing a plurality of jobs in a single queue of a database, wherein the plurality of jobs comprise one or more jobs that are permitted to be executed and one or more jobs that are not permitted to be executed ([0007], Lines 3-7: A scheduled task list, which includes a list of scheduled tasks to be executed (i.e., multiple, or “batches” of tasks are placed on the task list for execution), is queue of tasks to be executed as soon as possible. [0072], Lines 1-3: The database broker 410 preferably uses a standard database management system (such as Structured Query Language (SQL)) (i.e., scheduled task list is stored in a simple “database” managed by the database broker containing “tasks that are permitted to be executed or not” based at least on whether a timeout has expired (FIG. 4, step 440)) by a plurality of [computer systems] ([0005], Lines 7-8: The task execution is performed by a plurality of execution hosts (i.e., “computer systems”)); 
executing the plurality of [computer systems], each [computer system] of the plurality of [computer systems] being configured to: 
determine that execution of a job of the plurality of jobs stored in the single queue of the database is permitted upon determining that the job is not associated with any execution timestamp that matches a respective system time ([0052], Lines 1-3: When the execution host 400 is ready (such as after start-up or waking up from a sleep), a request is made to the data broker 410 for new tasks (block 420)). [0053], Lines 1-8: If there is a task needing to be executed at the current time…The data broker 410 determines whether a timeout period (i.e., time period, or “granularity” following a recorded execution time) for the task has expired. The timeout period is the time allotted by the data broker 410 in which the task must be executed by the execution host (i.e., execution host 400 determines, using the data broker 410, whether the execution host 400 is permitted to execute the given task based on the timeout period)), wherein a given execution timestamp is determined to match the respective system time when the respective system time falls within a granularity of the given execution timestamp ([0053], Lines 8-13: If a task is given to a execution host 400 and the execution host 400 has not reported the task as completed within the timeout period, the data broker 410 assumes the execution host 400 has failed. In this case, the task still needs to be executed and the data broker 410 assigns the task to another execution host for execution (i.e., execution of the task on the another execution host is “permitted” when the current time indicates that the timeout period has elapsed, or in other words, when the current time does not “fall within” the timeout period)), and 
execute the job upon determining that execution of the job is permitted ([0055], Lines 1-3: When the execution host 400 receives a new task from the data broker 410, the execution host executes the task (box 455)); and 
by a first [computer system] of the plurality of [computer systems], 
identifying a first job stored in the single queue ([0052], Lines 1-6: When the execution host 400 (i.e., “first computer system”) is ready (such as after start-up or waking up from a sleep), a request is made to the data broker 410 for new tasks (block 420). Upon receiving this request, the data broker 410 checks its scheduled task list (not shown) to determine whether there are any new tasks needing to be executed (block 425) (i.e., execution host 400 determines, using the data broker 410, a first new task to be executed))…, 
determining, at a system time of the first [computer system], that execution of the first job by the first [computer system] is permitted by determining that the first job is not associated with any execution timestamp that matches the system time of the first [computer system] ([0053], Lines 1-8: If there is a task needing to be executed at the current time (i.e., “system time”)…The data broker 410 determines whether a timeout period (i.e., time period, or “granularity” following a recorded execution time) for the task has expired. The timeout period is the time allotted by the data broker 410 in which the task must be executed by the execution host. [0053], Lines 8-13: If a task is given to a execution host 400 and the execution host 400 has not reported the task as completed within the timeout period, the data broker 410 assumes the execution host 400 has failed. In this case, the task still needs to be executed and the data broker 410 assigns the task to another execution host for execution (i.e., execution host 400 determines, using the data broker 410, that the current time does not fall within, or “match” the timeout period)), 
upon determining that execution of the first job by the first [computer system] is permitted, generating a first execution timestamp having a granularity ([0054], Lines 3-6: If the timeout period for the task has expired, then the data broker 410 records which execution host 400 was given the task and the time (i.e., “first execution timestamp”) at which the task was given out (box 450))…, 
recording the generated first execution timestamp in [database] such that the execution timestamp is associated with the first job ([0070], Lines 13-16: The assignment of the task to the recorded by the data broker along with the current time and the timeout period associated with the task (i.e., timestamp, along with timeout period (granularity) is stored in a database of the data broker)) and is retrievable by each of the [computer systems] of the plurality of [computer systems] other than the first [computer system] ([0071], Lines 1-2: Using this approach (i.e., an approach of allowing multiple execution hosts to access the timestamp and timeout periods of tasks using the Data broker to determine if they are permitted to execute the tasks), multiple execution hosts may be assigned to execute scheduled tasks), and 
executing the first job ([0055], Lines 1-3: When the execution host 400 receives a new task from the data broker 410, the execution host 400 executes the task (box 455)), 
wherein each of the [computer systems] of the plurality of [computer systems] other than the first [computer system] is configured to avoid execution of the first job upon determining that respective system times match the first execution timestamp ([0054], Lines 1-3: If the timeout period for the task has not expired, the data broker 410 searches its scheduled task list for any other new tasks (box 445) (i.e., when current time falls within, or matches, the timeout period, the execution host determines, using the data broker, that it is not permitted to execute the task));
wherein executing the plurality of [computer systems] includes: 
…using one or more processors of a first computer system; and concurrently…using one or more processors of a second computer system different from the first computer system ([0028], Lines 1-9: The task execution tier 120 includes one or more execution hosts. The execution hosts are shown in FIG. 1 as execution host (1), execution host (2), execution host (3) and so forth until execution host (N) (i.e., different execution hosts execute to request tasks from data broker concurrently)…The execution hosts (1) to (N) are a set of servers that handle the actual execution of tasks (i.e., servers are computers which typically contain at least one “processor” or CPU. See Microsoft Computer Dictionary Fifth Edition “server” page 474, and “CPU” page 132))…; 
by a second [computer system] of the plurality of [computer systems]: 
identifying the first job by querying the single queue ([0052], Lines 1-6: When the execution host 400 (i.e., “second computer system”) is ready (such as after start-up or waking up from a sleep), a request is made to the data broker 410 for new tasks (block 420). Upon receiving this request, the data whether there are any new tasks needing to be executed (block 425) (i.e., second execution host 400 determines, using the data broker 410, a first new task to be executed)); 
determining that the first job is associated with the first execution timestamp; determining whether a system time of the second [computer device] matches the first execution timestamp to the granularity of the first execution timestamp ([0053], Lines 1-8: If there is a task needing to be executed at the current time (i.e., “system time”)…The data broker 410 determines whether a timeout period (i.e., associated time period, or “granularity” following a recorded execution time of the task) for the task has expired. The timeout period is the time allotted by the data broker 410 in which the task must be executed by the execution host (i.e., second execution host 400 determines, using the data broker 410, whether the current time is within, or matches, the determined timeout period)); and 
upon determining that the system time of the second [computer system] matches the first execution timestamp to the granularity of the first execution timestamp, refraining from executing the first job ([0054], Lines 1-3: If the timeout period for the task has not expired, the data broker 410 searches its scheduled task list for any other new tasks (box 445) (i.e., when current time falls within, or matches, the timeout period, the second execution host determines, using the data broker, that it is not permitted to execute the task, and refrains from executing that task)). 

While Lamb teaches executing tasks on first and second computer systems based on whether time granularities associated with the tasks have expired, Lamb does not explicitly disclose:
one or more jobs that are permitted to be executed…by a plurality of service instances;
executing the first service instance using one or more processors of a first computer system;
concurrently executing a second service instance of the plurality of service instances using one or more processors of a second computer system;
wherein the first computer system and the second computer system are located at different respective geographical locations;


one or more jobs that are permitted to be executed…by a plurality of service instances; executing the first service instance using one or more processors of a first computer system; concurrently executing a second service instance of the plurality of service instances using one or more processors of a second computer system; wherein the first computer system and the second computer system are located at different respective geographical locations ([0006], Lines 1-7: The disclosed embodiments disclose techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes (i.e., first and second “computer systems” each containing distinct processor cores (see [0013], Lines 1-4)). Multiple services simultaneously execute on the CBDCE, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE (i.e., service instances are synonymous with, and thus can be seen as executing “jobs”. See [0068], Lines 7-8)); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Xing’s teaching of multiple compute nodes that are geographically distributed and which execute service instances that execute jobs, with Lamb’s teaching of multiple distributed execution hosts that execute tasks, with a reasonable expectation of success, since they are analogous task execution systems that similarly execute tasks across multiple distributed computer systems. Such a combination results in a system that executes tasks using service instances which operate on geographically distributed nodes, as in Xing, the nodes being the execution hosts as in Lamb. One of ordinary skill would have been motivated to make this combination to geographically distribute compute nodes in different locations so that failures at one locale do not affect the nodes at a different locale, resulting in high availability (Xing [0071], Lines 1-4).

While Lamb discloses “the timeout period is dependent on the duration of the task. For example…a task having a longer duration (such as defragmenting a large-capacity hard drive) would have an associated longer timeout period” ([0070], Lines 8-13), the combination of Lamb and Xing does not explicitly disclose:
generating a first execution timestamp having a granularity of one second or longer.

However, Pohl teaches:
generating a first execution timestamp (Column 10, Lines 22-23: The user includes an instruction to store a timestamp of the current time prior to the sleep command) having a granularity of one second or longer (Column 8, Lines 19-31: When the active thread is removed from the run queue 28 and executed by control unit 10, an instruction included in the active thread may, when executed by control unit 10, cause scheduling module 40 to insert the active thread into sleep queue 32…For instance, an active thread may include a “sleep” instruction. Column 9, Lines 25-27: For instance, a number of time units specified by sleeptime may be 2 seconds).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply substituted Pohl’s teaching of generating a time period having a duration of more than one second, with the combination of Lamb and Xing’s teaching of generating a timeout period, since 1) Lamb teaches a known technique of generating a timeout period (granularity of a timestamp) based on a duration of a task, which differs from the claimed device because it does not explicitly disclose that the timeout period has a duration of one second or longer, 2) Pohl teaches a known technique of generating a time period with a duration of one or more seconds, and 3) one of ordinary skill in the art could have substituted Pohl’s time period generation technique with the timeout period generation technique of Lamb to achieve the predicted result of generating a timeout period having a duration of one second or longer.

While Xing discloses executing jobs using service instances executed on distributed processing nodes, the combination of Lamb, Xing, and Pohl does not explicitly disclose:
wherein the first job includes generation of a file representing a financial transaction.

However, Geng teaches:
wherein the first job includes generation of a file representing a financial transaction ([0029], Lines 4-10: A user request may be a request to change another user’s business transaction history in a reporting module within a customer relationship management (CRM) application, and a corresponding service request (i.e., service instance) may be a write request that updates the other user’s transaction history in an enterprise database servicing the CRM application (i.e., “job” implemented by the service request includes writing, or “generating” a file of a financial business transaction)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Geng’s teaching of a service instance executing jobs that involve generating a financial transaction history, with the combination of Lamb, Xing, and Pohl’s teaching of service instances executing jobs, with a reasonable expectation of success, since they are analogous job execution systems that similarly use service instances to execute jobs. Such a combination would result in a system that uses service instances to execute jobs, as in Xing, where the jobs include a generation of a file in a financial transaction history, as in Geng. One of ordinary skill would have been motivated to make this combination to enable the system to handle a wider variety of tasks including financial transaction tasks. 

Regarding claim 2, Pohl teaches:
the first execution timestamp has a time value of a system time of the first service instance prior to executing the first job (Column 9, Lines 19-31: When the active thread is removed from the run queue 28 and executed by control unit 10, an instruction included in the active thread may, when executed by control unit 10, cause scheduling module 40 to insert the active thread into sleep queue 32…For instance, an active thread may include a “sleep” instruction. Column 10, Lines 22-23: The user includes an instruction to store a timestamp (i.e., first execution timestamp) of the current time prior to the sleep command (i.e., first execution timestamp is the system time recorded prior to the sleep command, which is performed when the active thread is “executed by the control unit 10” and thus represents a time value prior to executing the active thread)).

Regarding claim 7, Lamb teaches:
by the second service instance: upon determining that the system time of the second service instance matches the first execution timestamp to the granularity of the first execution timestamp, querying the single queue to identify another job to be executed ([0054], Lines 1-3: If the timeout period for the task has not expired, the data broker 410 searches its scheduled task list for any other new tasks (box 445) (i.e., the second service instance executing on the second computer system uses the data broker to search the task list for another task to be executed)).

Regarding claim 8, Pohl teaches:
the granularity of the first execution timestamp is a seconds-level granularity (Column 9, Lines 25-27: For instance, a number of time units specified by sleeptime may be 2 seconds (i.e., “granularity” or length of the specified period of time is measured in seconds)).

Regarding claim 9, Geng teaches:
the granularity of the first execution timestamp is a minutes-level granularity ([0081], Lines 1-5: In some cases, the delay time is calculated using a formula, such as, 5* the number of times a job has been considered for execution *2 seconds. For example, the first time when a job is put back to a waiting queue, it will be delayed for 10 (5*1*2) seconds (i.e., a “timestamp”, representing a period of time, is generated which starts at the time that an associated job is first returned to the waiting queue and having a “granularity”, or duration, in minutes when the number of times a job is put back to the waiting queue more than 6 times (5*6*2=60 seconds, or one minute))).

Regarding claim 11, it is a system claim having similar limitations to those of method claim 1, which are therefore rejected for at least the same rationale. Xing further teaches the additional limitations of claim 11 recited as a first computer system comprising one or more processors configured to execute a first service; and a second computer system comprising one or more processors configured to execute a second service ([0006], Lines 1-7: The disclosed embodiments disclose techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes. Multiple services simultaneously execute on the on multiple distinct compute nodes of the CBDCE (i.e., the grouping of distinct compute nodes that execute the multiple service instances of a service represent a “computer system” that is distinct from the compute nodes used to execute service instances of other services of the multiple simultaneously executing services)).

Regarding claims 12, 13, 16, 17, and 18, they are system claims having similar limitations to those of method claim 2, 1, 7, 8, and 9 respectively. They are therefore rejected for at least the same rationale.

Regarding claim 14, Xing teaches:
the first computer system is configured to execute plural instances of the first service, and the second computer system is configured to execute plural instances of the second service ([0006], Lines 1-7: The disclosed embodiments disclose techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes. Multiple services simultaneously execute on the CBDCE, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE (i.e., groupings of compute nodes make up distinct “computer systems” that execute multiple service instances of the different services)).

Regarding claim 20, it is a system claim having similar limitations to those of method claim 1, which are therefore rejected for at least the same rationale. Geng further teaches additional limitations of claim 20, recited as a system for payment transfer; and the first job being generation of a file representing a transaction of transferring payment to a financial institution ([0029], Lines 4-10: A user request may be a request to change another user’s business transaction history in a reporting module within a customer relationship management (CRM) application, and a corresponding service request (i.e., service instance) may be a write request that updates the other user’s transaction history in i.e., “job” implemented by the service request includes writing, or “generating” a file of a financial business transaction involving a transfer of payment)).

Regarding claim 22, Xing teaches:
the second computer system is configured to execute plural instances of the first service upon determining that the first computer system becomes inoperable due to system failure or power loss ([0017], Lines 1-12: The monitoring service monitors which services instances are executing on each given node (i.e., first and second “computer systems”) and analyzes the status view to determine whether additional service instances need to be added for each executing service. For instance, the monitoring service may detect a node failure (i.e., failure of the first node) via the status view and, in response to the node failure: determine from the status view the service instances that were executing in the failed node (i.e., plural instances of the first service); update the status view to reflect the failed node; and queue additional service instances via the list of pending service instances as needed to maintain the efficient operation of the services that are executing in the CBDCE (i.e., additional service instances of the first service are queued on the second node to make up for the failed first node)).  

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Xing, in view of Pohl, in view of Geng, as applied to claims 1 and 11 above, and in further view of Greenwood Patent No.: US 8,571,980 B1 (hereafter “Greenwood”).

Regarding claim 21, while Geng teaches generating a file representing a financial transaction, the combination of Lamb, Xing, Pohl, and Geng does not explicitly disclose:
the financial transaction comprises an automated clearing house file representing a person-to-person transaction of transferring funds from an account maintained by a bank to an account maintained by a receiving bank.  

	However, Greenwood teaches:
the financial transaction comprises an automated clearing house file representing a person-to-person transaction of transferring funds from an account maintained by a bank to an account maintained by a receiving bank (Column 1, Lines 22-27: Requests from a plurality of senders are received utilizing a network. Each request is utilized for transferring money from a first account associated with a corresponding sender to a single second account associated with the receiver (i.e., representing a person-to-person transfer of funds). In addition, a queue of the requests is displayed to the receiver. Column 4, Lines 52-60: As shown in operation 306, money associated with the request may be transferred to the single second account associated with the receiver…In one exemplary embodiment, the money may be transferred utilizing an automated clearinghouse (ACH). For example, a debit batch file of the received requests (e.g., ACH messages) may be generated at an entity receiving the requests (i.e., ACH files are generated). Column 5, Lines 40-44: The first account associated with the sender and the single second account associated with the receiver may each be associated with a different or same entity (e.g., bank…) (i.e., a queued financial request includes an ACH money transfer between accounts of a sending bank and a receiving bank)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Greenwood’s teaching of a queue containing requests representing financial transactions utilizing an ACH that generate ACH files, with the combination of Lamb, Xing, Pohl, and Geng’s teaching of queuing scheduled tasks including generation of a financial transaction file in an enterprise database, with a reasonable expectation of success, since they are analogous task/service execution systems that similarly execute tasks that generate financial transaction files. Such a combination would result in a system that executes a request that generates a financial transaction file, as in Geng, which comprises generating an ACH file, as in Greenwood. One of ordinary skill would have been motivated to make this combination so that ACH can be used to facilitate monetary transfers between banks.

Regarding claim 23, it is a system claim that has similar limitations to those of method claim 21, and is therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor Pub. No.: US 2013/0198358 A1 discloses a distributive on-demand administrative tasking apparatus comprising a task ticket queue where the tasks involve contacting a service provider to establish an automated clearing house funds transfer agreement.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/MICHAEL W AYERS/             Examiner, Art Unit 2195